DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 02/12/2021 is acknowledged. Claim 1 is amended; claim 22 is canceled and claim 30 is new. Claims 1-21 and 23-30 are under examination.
	
Rejections Withdrawn
Note, any previous rejection over claim 22 is withdrawn in response to Applicant’s cancellation of that claim.
In addition, the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The rejection of claims 1, 6-21 and 23-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn upon further consideration. Specifically, the evidence presented at pages 7-11 of Applicant’s Remarks filed 02/12/2021 (also Exhibits A-D) regarding alignment of mammalian ActRIIA polypeptides in the region of the sequence corresponding to residues 21-135 of 

Written Description
The rejection of claims 1 and 6-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn upon further consideration. Specifically, pages 11-13 of Applicant’s arguments filed 02/12/2021 regarding the high degree of conservation of ActRIIA among vertebrates and the tolerance of extracelluar domain to substitutions (see paragraphs [0118]-[0121, for example), is persuasive.
 
Claim Rejections - 35 USC § 102
The rejection of claims 1-18, 23 and 26-29 under 35 U.S.C. 102(a)(1) as being anticipated by Ambati (WO 2014/160336) is withdrawn in response to Applicant’s amendment to claim 1 incorporating the subject matter of now canceled claim 22, which was not included in the original rejection. 
	

Claim Rejections - 35 USC § 103
The rejection of claims 1-29 under 35 U.S.C. 103 as being unpatentable over Chalothorn et al. (US 2018/0008672 A1; effectively filed 08 July 2016—on IDS filed 09/17/2020) in view of Sung et al. (US 2015/0283209 A1; published 10/08/2015; effectively filed 12/21/2012—on IDS filed 09/17/2020) and Knopf et al. (US 2009/0142333) is withdrawn in upon further consideration. Specifically, Applicant’s 

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-21 and 23-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,722,558 is maintained for reasons of record. In addition, new claim 30 is hereby included in this rejection. Claims 4 and 5 of the ‘558 patent are drawn to delaying Functional Class II or Class III pulmonary hypertension.
Applicant’s request deferral of this issue until other issues of patentability are resolved at p. 19 of the response filed 02/12/2021 is noted.  However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered 

The rejection of claims 1-21 and 23-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,695,405 is maintained for reasons of record. In addition, new claim 30 is hereby included in this rejection. Claims 10 and 15 of the ‘405 patent are drawn to delaying Functional Class II or Class III pulmonary hypertension.
Applicant’s request deferral of this issue until other issues of patentability are resolved at p. 20 of the response filed 02/12/2021 is noted. However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely. Accordingly, the rejection is maintained.

The rejection of claims 1-3, 6-21 and 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 154-175 of copending Application No. 16/829,642 (reference application) is maintained for reasons of record. In addition, new claim 30 is hereby included in this rejection. Claims 157-159 of the ‘642 application are drawn to delaying Functional Class II or Class III pulmonary hypertension.
Applicant’s request deferral of this issue until other issues of patentability are resolved at p. 20 of the response filed 02/12/2021 is noted.  However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered 

Claims 1-21 and 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/002288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to treating pulmonary hypertension comprising administering an ActRIIA-Fc polypeptide having between 90-100 sequence identity to instant SEQ ID NO: 32. While the claims of the reference application recite an injectable solution rather than subcutaneous injection, this does not represent a patentably distinct difference.
While this is a provisional nonstatutory double patenting rejection because the patent has not yet been issued, this case has been allowed, and will issue as a patent shortly, thus this provisional rejection will not remain provisional.

Claims 1-21 and 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No.17/002,542 (reference application) in view of Knopf et al. (2009/0142333). While the claims are not identical, they are not patentably distinct because in both cases, the claims are drawn to treating pulmonary hypertension with an ActRIIA polypeptide. The differences between the claims are as follows. The instant claims recite that the ActRIIA polypeptide has between 90-100% sequence identity with SEQ ID NO: 32. The claims in the reference application recite that the ActRIIA polypeptide is a fusion protein 
[ILGRSETQECLFFNANWEKDRTNQTGVEPCYGDKDKRRHCFATWKNISGSIEIVKQGCWLDDINCYDRTDCVEKKDSPEVYFCCCEGNMCNEKFSYFPEM]EVTQPTSNPVTPKPPTGGGTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK

The various ActRIIA regions recited in the claims of the reference application are bolded, underlined and bracketed. In addition, claims 7, 12 and 13 recite that the ActRIIA polypeptide contains an Fc domain, which is also contained within instant SEQ ID NO: 32.
The PGPUB by Knopf et al. is cited to show that an ActRIIA polypeptide having 100% identity to instant SEQ ID NO: 32 and containing an extracellular domain and Fc domain was known in the art. For instance, see the 100% alignment between instant SEQ ID NO: 32 and SEQ ID NO: 7 of Knopf:
US-12-012-525B-7
; Sequence 7, Application US/12012525B
; Patent No. 8173601
; GENERAL INFORMATION
;  APPLICANT: KNOPF, JOHN
;  APPLICANT:KUMAR, RAVINDRA
;  APPLICANT:SEEHRA, JASBIR
;  TITLE OF INVENTION: ACTIVIN-ACTRIIA ANTAGONISTS AND USES FOR PROMOTING BONE
;  TITLE OF INVENTION:GROWTH IN CANCER PATIENTS
;  FILE REFERENCE: PHPH-025-101
;  CURRENT APPLICATION NUMBER: US/12/012,525B
;  CURRENT FILING DATE: 2010-02-18
;  PRIOR APPLICATION NUMBER: 60/900,580
;  PRIOR FILING DATE: 2007-02-09
;  PRIOR APPLICATION NUMBER: 60/932,762
;  PRIOR FILING DATE: 2007-05-31
;  PRIOR APPLICATION NUMBER: 60/937,365
;  PRIOR FILING DATE: 2007-06-26
;  PRIOR APPLICATION NUMBER: 61/000,528
;  PRIOR FILING DATE: 2007-10-25
;  NUMBER OF SEQ ID NOS: 18

; SEQ ID NO 7
;  LENGTH: 344
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:construct
US-12-012-525B-7

  Query Match             100.0%;  Score 1911;  DB 7;  Length 344;
  Best Local Similarity   100.0%;  
  Matches  344;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ILGRSETQECLFFNANWEKDRTNQTGVEPCYGDKDKRRHCFATWKNISGSIEIVKQGCWL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ILGRSETQECLFFNANWEKDRTNQTGVEPCYGDKDKRRHCFATWKNISGSIEIVKQGCWL 60

Qy         61 DDINCYDRTDCVEKKDSPEVYFCCCEGNMCNEKFSYFPEMEVTQPTSNPVTPKPPTGGGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DDINCYDRTDCVEKKDSPEVYFCCCEGNMCNEKFSYFPEMEVTQPTSNPVTPKPPTGGGT 120

Qy        121 HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 180

Qy        181 VHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQP 240

Qy        241 REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 300

Qy        301 FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 344
              ||||||||||||||||||||||||||||||||||||||||||||
Db        301 FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 344

 Thus, the person having ordinary skill in the art reading the claims of the reference application would understand that the ActRIIA-Fc encompassed by the claims is an equivalent variation upon that which is recited in the instant claims. Further, he or she would understand, upon reading Knopf et al., that the recited ActRIIA-Fc was known in the prior art. 
Regarding instant claims 8-18 and 22-25, which recite various clinical improvements as a result of treatment with instant SEQ ID NO: 32, because the claims Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993); see also Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846). 
This is a provisional nonstatutory double patenting rejection.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/002553 (reference application) in view of Knopf et al. (2009/0142333). While the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to treating pulmonary hypertension with an ActRIIA-Fc fusion protein. The differences between the claims are as follows. The claims of the reference application define the ActRIIa-Fc fusion protein as comprising the extracellular domain set forth in SEQ ID NO: 10, the linking domain set forth in SEQ ID NO: 23 and the Fc domain set forth in SEQ ID NO: 14. The combination of these sequences are highly homologous to instant SEQ ID NO: 32; SEQ ID NOs: 10 and 23 are entirely contained within instant SEQ ID NO: 32. Although the Fc domain set forth in SEQ ID NO: 14 of the reference application differs slightly from that contained within instant SEQ ID 32, the person having ordinary skill in the art upon reading the claims of the reference application would recognize that many different Fc variants are known that are suitable for ActRIIA-Fc fusion proteins.

US-12-012-525B-7
; Sequence 7, Application US/12012525B
; Patent No. 8173601
; GENERAL INFORMATION
;  APPLICANT: KNOPF, JOHN
;  APPLICANT:KUMAR, RAVINDRA
;  APPLICANT:SEEHRA, JASBIR
;  TITLE OF INVENTION: ACTIVIN-ACTRIIA ANTAGONISTS AND USES FOR PROMOTING BONE
;  TITLE OF INVENTION:GROWTH IN CANCER PATIENTS
;  FILE REFERENCE: PHPH-025-101
;  CURRENT APPLICATION NUMBER: US/12/012,525B
;  CURRENT FILING DATE: 2010-02-18
;  PRIOR APPLICATION NUMBER: 60/900,580
;  PRIOR FILING DATE: 2007-02-09
;  PRIOR APPLICATION NUMBER: 60/932,762
;  PRIOR FILING DATE: 2007-05-31
;  PRIOR APPLICATION NUMBER: 60/937,365
;  PRIOR FILING DATE: 2007-06-26
;  PRIOR APPLICATION NUMBER: 61/000,528
;  PRIOR FILING DATE: 2007-10-25
;  NUMBER OF SEQ ID NOS: 18
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 7
;  LENGTH: 344
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:construct
US-12-012-525B-7

  Query Match             100.0%;  Score 1911;  DB 7;  Length 344;
  Best Local Similarity   100.0%;  
  Matches  344;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ILGRSETQECLFFNANWEKDRTNQTGVEPCYGDKDKRRHCFATWKNISGSIEIVKQGCWL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ILGRSETQECLFFNANWEKDRTNQTGVEPCYGDKDKRRHCFATWKNISGSIEIVKQGCWL 60

Qy         61 DDINCYDRTDCVEKKDSPEVYFCCCEGNMCNEKFSYFPEMEVTQPTSNPVTPKPPTGGGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DDINCYDRTDCVEKKDSPEVYFCCCEGNMCNEKFSYFPEMEVTQPTSNPVTPKPPTGGGT 120

Qy        121 HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 180


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQP 240

Qy        241 REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 300

Qy        301 FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 344
              ||||||||||||||||||||||||||||||||||||||||||||
Db        301 FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 344

Thus, the person having ordinary skill in the art reading the claims of the reference application would understand that the ActRIIA-Fc encompassed by the claims is an equivalent variation upon that which is recited in the instant claims. Further, he or she would understand, upon reading Knopf et al., that the recited ActRIIA-Fc was known in the prior art. 
Regarding instant claims 8-18 and 22-25, which recite various clinical improvements as a result of treatment with instant SEQ ID NO: 32, because the claims of the reference application teach administration of the same ActRIIa-hFc to treat pulmonary hypertension, they treat the same patient population with the same agent. For this reason, the same clinically significant improvements as recited in claims 8-18 would by necessity occur by implementing the method recited in the claims of the reference application. See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993); see also Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846). 
While this is a provisional nonstatutory double patenting rejection because the patent has not yet been issued, this case has been allowed, and will issue as a patent shortly, thus this provisional rejection will not remain provisional.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649